i
} ATTORNEY GRIEVANCE IN THE i
r l
q I
I I

*
COMMISSION OF MARYLAND *
* COURT OF APPEALS
at
* OF MARYLAND
Petitioner *
* Misc. Docket AG
V_ *
* No. 108
i ABRAHAM ALLAN GERTNER *
i * September Term, 20 14
i 1‘
’ Respondent * i
3|!
ii ****************************

 

m i

with Right to Apply for Reinstatement In Not Less Than One-Hundred Twenty (120) Days, ﬁled

 

 

herein pursuant to Maryland Rule 16-772, it is this 25th day of ﬁfe

H___, 2015,

 

 

’1 This Court having considered the Joint Petition for Indeﬁnite Suspension
1 ORDERED, by the Court of Appeals of Maryland, that Abraham Allan Gertner be, and
I

 

1 he is hereby, indeﬁnitely suspended by consent from the practice of law in the State of

Rules of Professional Conduct 1.4, 1.15, 1.7 and 8.4(d), and it is further

ORDERED, that the Respondent may apply for reinstatement no sooner than one-
hundred twenty (120) days from the date this Order is entered, and it is further

ORDERED, that the Clerk of this Court shall strike the name of Abraham Allan Gertner
from the register of attorneys in this Court, and shall certify that fact to the Client Protection

Maryland, effective thirty (30) days from the date of this Order, for violating Maryland Lawyers'
l
i Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland

/s/ Glenn T. Harrell, Jr.

 

 

 

Senior Jddge

1 Rule 16-772(d).